Exhibit 10.10
TRUST AGREEMENT
OCEANEERING INTERNATIONAL, INC.
First Amendment
          Oceaneering International, Inc., a Delaware corporation (the
“Company”), having established the Trust Agreement by and between Bank of
America, National Association (as successor to United States Trust Company,
National Association) (the “Trustee”) and the Company, dated as of May 12, 2006
(the “Trust Agreement”) as a funding mechanism for liabilities under the Service
Agreement between the Company and John R. Huff (the “Agreement”), and having
reserved the right under Section 12 of the Trust Agreement to amend the Trust
Agreement, does hereby amend the final sentence of Section 14(b) of the Trust
Agreement, effective as of the close of business on December 31, 2008, by
replacing it with the following two sentences:
“All reimbursements pursuant to this Agreement shall be made in accordance with
Treasury Regulation §1.409A-3(i)(1)(iv) such that the reimbursement will be
deemed payable at a specified time or on a fixed schedule relative to a
permissible payment event. Specifically, the amounts reimbursed under this
Agreement during one taxable year may not affect the amounts reimbursed in any
other taxable year, the reimbursement of an eligible expense shall be made on or
before the last day of the taxable year following the taxable year in which the
expense was incurred, and the right to reimbursement is not subject to
liquidation or exchange for another benefit.”
[Signature page follows]

- 1 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
the Trust Agreement to be executed on their behalf by their duly authorized
officers, on this the 15th day of December 2008, but effective as of
December 31, 2008.

                  ATTEST:       OCEANEERING INTERNATIONAL, INC.    
 
               
/s/ George R. Haubenreich, Jr.
      By:   /s/ Marvin J. Migura    
 
               
George R. Haubenreich, Jr.
          Marvin J. Migura    
Senior Vice President, General Counsel and Secretary
          Senior Vice President and    
 
          Chief Financial Officer    
 
                ATTEST:       BANK OF AMERICA,             NATIONAL ASSOCIATION,
TRUSTEE    
 
               
/s/ Barbara Esau
      By:   /s/ Demi Tupua    
 
               
Barbara Esau, Vice President
          Demi Tupua, Assistant Vice President    

     The Participant hereby consents to the foregoing Amendment to the Trust
Agreement on this 15th day of December, 2008.

                  /s/ John R. Huff       John R. Huff           

- 2 -